Appeal from an order of the Family Court, Oneida County (Frank S. Cook, J.), entered April 28, 2005 in a proceeding pursuant to Family Court Act article 3. The order, among other things, adjudged that respondent committed acts that, if committed by an adult, would constitute the crimes of endangering the welfare of a child and unlawfully dealing with a child.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Family Ct Act § 1112 [a]; see also Matter of Benjamin SA., 302 AD2d 979 [2003], lv denied 100 NY2d 505 [2003]). Present—Hurlbutt, J.P., Centra, Fahey, Peradotto and Pine, JJ.